Cohalan, J., dissents and votes to affirm the judgment, with the following memorandum:
In the hope of ascertaining the reason for his son’s comatose condition, the elder Masters asked Detective Benner to accompany him to defendant’s apartment. Once there, Masters knocked on the door and it was opened by Clinton Gilbert. Gilbert was clad only in underwear and apparently had the run of the apartment. Benner did not reveal his occupation to Gilbert, but did to defendant as soon as the latter entered the room. Before defendant came in from another room, Benner observed what proved to be marihuana seeds and leaves, a metric scale and some small plastic bags situated variously on a coffee table and on a refrigerator. Defendant himself placed a clear plastic bag containing marihuana on a table. When expected reinforcements arrived in the persons of three policemen, defendant was arrested. Up to this point what was done by Benner was perfectly legal and proper, in my view. Gilbert was not the apartment’s tenant and Benner was under no obligation to identify or otherwise explain himself or his presence to Gilbert. The contraband in the room in plain sight was sufficient to *847sustain the defendant’s plea of guilty to criminal possession of a controlled substance in the seventh degree. Defendant contends that absent a search warrant, Benner had no legal right to enter the apartment. The majority agrees, citing Payton v New York (445 US 573), which was decided with the companion case of Riddick v New York. In Riddick, the defendant’s apartment was entered without a warrant, although the police had more than ample time to obtain one. Further, in response to a knock, the door was opened by a three-year-old child who could scarcely have been considered as capable of giving consent to the intrusion. Here, however, as noted, Gilbert was an adult and apparently a person who could permit entry, which fact distinguishes it from the Riddick case. With respect to the comprehensive search of the defendant’s apartment, however, (other than as to the items in plain sight) I am in agreement with the majority that anything seized was the result of an illegal search, and should have been suppressed, but since the plea related to material properly seized the judgment should be affirmed.